   Case 2:20-cr-00005-SMJ          ECF No. 20       filed 01/28/20     PageID.25 Page 1 of 1

     United States District Court, Eastern District of Washington
                            Magistrate Judge Mary K. Dimke
                                        Richland

 USA v. NICHOLAS SEAN CARTER Case No. 2:20-CR-0005-SMJ-2

 Detention Hearing:                                                                    01/28/2020



 ☒ Cora Vargas, Courtroom Deputy [R]               ☒ Stephanie Van Marter, US Atty [S]
 ☒ Pam Howard, Courtroom Deputy [Tele]             ☒ Nicholas Marchi, Defense Atty
   Joanna Knutson, Courtroom Deputy [S]
 ☒ Erica Helms, US Probation / Pretrial            ☒ Interpreter NOT REQUIRED
   Services [Tele]
 ☒ Defendant present ☒ in custody USM              ☐ Defendant not present / failed to appear
                     ☐out of custody

 ☒ Defendant continued detained                    ☐ Conditions of Release imposed
                                                   ☐ AO 199C Advice of Penalties/Sanctions

                                           REMARKS
       Court and Defense discuss scheduling.
       Detention hearing waived by Defendant; subject to right to return before the Court should
circumstances change.

       The Court ordered:
           1. USA’s Motion for Detention is granted; subject to right to return before the Court should
              circumstances change.
           2. Defendant shall be detained by the U.S. Marshal until further order of the Court.




Digital Recording/R‐326             Time: 3:09 p.m. – 3:13 p.m.                                 Page 1
